Citation Nr: 0945514	
Decision Date: 12/01/09    Archive Date: 12/08/09

DOCKET NO.  07-10 240A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for hypertension to 
include as secondary to arthritic pain.

3.  Whether new and material evidence, sufficient to reopen a 
claim of entitlement to service connection for bilateral 
hearing loss, has been received.  

4.  Whether new and material evidence, sufficient to reopen a 
claim of service connection for a left knee disability to 
include as secondary to a service-connected right ankle 
disability, has been received.

5.  Entitlement to an evaluation in excess of 10 percent for 
service-connected right ankle degenerative joint disease.

6.  Entitlement to an initial evaluation in excess of 10 
percent for service-connected left ankle degenerative joint 
disease.

7.  Entitlement to an initial evaluation in excess of 10 
percent for service-connected lumbosacral strain with 
degenerative changes of the lumbar spine.

8.  Entitlement to an effective date earlier than February 
18, 2004 for the grant of service connection for lumbosacral 
strain with degenerative changes of the lumbar spine.

9.  Entitlement to service connection for a left knee 
disability to include as secondary to a service-connected 
right ankle disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The Veteran served on active duty from January 1972 to 
November 1973.  

This matter comes to the Board of Veterans' Appeals (Board) 
from November 2004, July 2005, June 2006, and September 2008 
rating decisions of the RO by which the benefits sought 
herein were either denied or not granted to a degree 
satisfactory to the Veteran.  

The RO previously denied service connection for bilateral 
hearing loss and for a left knee disability to include as 
secondary to a service-connected right ankle disability by 
rating decisions that became final.  38 U.S.C.A. § 7105(c) 
(West 2002); 38 C.F.R. § 20.1103 (2009).  In its November 
2004, July 2005, and June 2006 rating decisions, the RO 
denied the claims based on a determination that new and 
material evidence sufficient to reopen them had not been 
received.  Indeed, a previously decided claim may not be 
reopened in the absence of new and material evidence.  
Barnett v. Brown, 8 Vet. App. 1 (1995) (citing 38 U.S.C. §§ 
5108, 7104(b)).  Regardless of RO action, however, the Board 
itself is bound to decide the threshold issue of whether the 
evidence is new and material before addressing the merits of 
a claim.  Id.  

By September 2008 rating decision, the RO granted service 
connection for lumbosacral strain with degenerative changes 
of the lumbar spine to which it assigned a 10 percent 
evaluation effective February 18, 2004.  In September 2008, 
the Veteran's notice of disagreement was received in which he 
contested both the initial rating and effective date 
assigned.  The RO has not provided a statement of the case 
concerning these matters.  As a statement of the case has not 
yet been issued on these matters, additional action by the RO 
is required as set forth below in the Remand portion of this 
decision.  Manlincon v. West, 12 Vet. App. 238 (1999).

In April 2009, the Veteran was afforded a travel Board 
hearing in which the undersigned presided.  A transcript of 
that hearing has been associated with the claims file.

In a statement received in September 2009, it appears that 
the Veteran is claiming entitlement to service connection for 
a middle and upper back disability.  As this issue has not 
been procedurally developed, the Board is referring it to the 
RO for initial adjudication.  Godfrey v. Brown, 7 Vet. 
App. 398 (1995).

The issues of entitlement to service connection for tinnitus; 
whether new and material evidence, sufficient to reopen a 
claim of entitlement to service connection for bilateral 
hearing loss, has been received; entitlement to an evaluation 
in excess of 10 percent for service-connected right ankle 
degenerative joint disease; entitlement to an initial 
evaluation in excess of 10 percent for service-connected left 
ankle degenerative joint disease; entitlement to an initial 
evaluation in excess of 10 percent for service-connected 
lumbosacral strain with degenerative changes of the lumbar 
spine; entitlement to an effective date earlier than February 
18, 2004 for the grant of service connection for lumbosacral 
strain with degenerative changes of the lumbar spine; and 
entitlement to service connection for a left knee disability 
to include as secondary to a service-connected right ankle 
disability are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  The Veteran will 
be advised if further action is required on his part.


FINDINGS OF FACT

1.  Hypertension is not shown to be related to the veteran's 
active duty service, presumptively linked thereto, or the 
proximate result of a service-connected disability.

2.  By June 2002 rating action, the RO denied the Veteran's 
claim of service connection for a right knee disability to 
include as secondary to a service-connected right ankle 
disability.  The Veteran was provided notice of the decision 
and his appellate rights that month; he did not initiate an 
appeal, timely or otherwise.  

3.  The evidence received since the June 2002 rating decision 
relates to an unestablished fact necessary to substantiate 
the claim and raises a reasonable possibility of 
substantiating the claim.


CONCLUSIONS OF LAW

1.  The Veteran's hypertension was neither incurred in or as 
a result of his active duty service nor is it the proximate 
result of a service-connected disability.  38 U.S.C.A. §§ 
1101, 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309, 3.310 (2009).

2.  The June 2002 rating decision is final.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. § 20.1103 (2009).

3.  The evidence received since the June 2002 rating decision 
is new and material, and the claim of entitlement to service 
connection for service connection for a right knee disability 
to include as secondary to a service-connected right ankle 
disability is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection 

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  

Additionally, for veteran's who have served 90 days or more 
of active service during a war period or after December 31, 
1946, certain chronic disabilities, such as arthritis and 
hypertension, are presumed to have been incurred in service 
if manifest to a compensable degree within one year of 
discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§§ 3.307, 3.309.  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

VA regulations also provide that disability which is 
proximately due to or the result of a service-connected 
disease or injury shall be service connected.  When service 
connection is thus established for a secondary condition, the 
secondary condition shall be considered a part of the 
original condition.  38 C.F.R. § 3.310(a) (2009).

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102 (reasonable doubt to be 
resolved in veteran's favor).  In Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  See Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Hypertension 

The service treatment records do not reflect the presence of 
hypertension.  Similarly, the record contains no diagnosis of 
hypertension within a year after separation from service.  
The Board observes that the first post-service VA examination 
was conducted in April 1978, approximately five years after 
the Veteran left service, and that examination report does 
not contain a finding of hypertension.  

Current medical evidence indicates that the Veteran does 
suffer from hypertension.  In October 2004, a VA examiner 
diagnosed essential hypertension.  The examiner explained 
that essential hypertension had no identifiable cause and 
could be due to genetic or environmental factors or to excess 
weight and lifestyle choices such as smoking.  The examiner 
also asserted that high blood pressure could occur with 
stress such as that of severe pain but that it was unlikely 
that the Veteran's arthritic pain would be the cause of the 
Veteran's sustained high blood pressure.  For pain to cause 
consistent high blood pressure, it would have to be severe 
and unremitting such as that suffered by terminal cancer 
patients.  

Because the Veteran's hypertension does not appear to have 
manifested within a year of service, service connection for 
hypertension on a presumptive basis is precluded.  38 C.F.R. 
§§ 3.307, 3.309(a).  Furthermore, service connection for 
hypertension is not warranted on a direct basis because the 
competent medical evidence does not indicate a nexus between 
it and service.  38 C.F.R. § 3.303.  Indeed, the cause of 
essential hypertension is not known, and there is no 
competent medical evidence of record suggesting a direct link 
between the Veteran's hypertension and service.  

The Board observes, in any event, that the Veteran is not 
claiming a direct relationship between his hypertension and 
service.  Rather, he argues that it is due to his service-
connected arthritic conditions of the ankles and low back.  
See generally 38 C.F.R. § 3.310.  Because specialized medical 
knowledge would be required to determine the cause of the 
Veteran's hypertension and because the Veteran is not shown 
to possess any medical expertise, the Board cannot rely on 
his representations regarding the cause of his hypertension.  
Espiritu, supra.  The October 2004 VA examiner opined that 
the Veteran's hypertension was not due to pain from arthritis 
because such pain was not likely severe enough or 
sufficiently unrelenting to cause consistently elevated blood 
pressure.  Based on this competent medical opinion, service 
connection for the Veteran's hypertension on a secondary 
basis is denied.  38 C.F.R. § 3.310.

This is a case where the preponderance of the evidence weighs 
against the Veteran's claim.  Pursuant to a comprehensive 
medical examination in October 2004, a VA examiner 
essentially opined that the Veteran's hypertension was not 
due to any service-connected disability and not due to 
service.  There is no competent medical evidence to the 
contrary and no evidence reflecting hypertension within a 
year after separation.  As the preponderance of the evidence 
is against the Veteran's claim, the benefit of the doubt rule 
is not for application.  Alemany, supra; see also 38 U.S.C.A. 
§ 5107.

New and Material Evidence 

In a June 2002 rating decision, the RO denied the Veteran's 
claim of entitlement to service connection for a left knee 
disability to include as secondary to a service-connected 
right ankle disability on the basis that there was no 
evidence of a direct link between a left knee disability and 
service and that there was no showing of a link between it 
and a service-connected right ankle disability.  That month, 
Veteran was provided notice of the decision and of his 
appellate rights.  He did not file an notice of disagreement.  
See 38 C.F.R. §§ 20.200, 20.201, 20.202, 20.302 (2009) 
(outlining the procedures and time limitations for appealing 
unfavorable RO determinations to the Board).  Therefore, the 
June 2002 rating decision became final based on the evidence 
then of record.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  
Nevertheless, a claim will be reopened in the event that new 
and material evidence is presented.  38 U.S.C.A. § 5108.  
Because the June 2002 rating decision was the last final 
disallowance, the Board must review all of the evidence 
submitted since that rating decision to determine whether the 
Veteran's claim for service connection should be reopened and 
re-adjudicated on a de novo basis.  Evans v. Brown, 9 Vet. 
App. 273 (1996).  If new and material evidence is presented 
or secured with respect to a claim that has been disallowed, 
the Board shall reopen the claim and review the former 
disposition of the claim. 38 U.S.C.A. § 5108 (West 2002).)

With regard to petitions to reopen previously and finally 
disallowed claims, the Board must conduct a two-part 
analysis.  First, the Board must determine whether the 
evidence presented or secured since the prior final 
disallowance of the claim is "new and material."  Second, if 
the Board determines that the evidence is "new and material," 
it must reopen the claim and evaluate the merits of the claim 
in view of all the evidence, both new and old.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

The current version of 38 C.F.R. § 3.156(a) provides as 
follows:

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.

38 C.F.R. § 3.156(a) (2009).

In determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The evidence of record at the time of the June 2002 rating 
decision consisted of the service treatment records that do 
not denote any disability of the left knee, June 1983 VA 
hospital records describing a fall due to a right ankle 
collapse and ensuing surgery and a history of left knee 
dislocation; lay statements dated in September 1983 detailing 
observations of an unstable right ankle and as well as falls; 
a December 1983 private medical opinion suggesting that the 
Veteran's left knee disability was related to right ankle 
instability and collapse; statements of the Veteran regarding 
an unstable right ankle causing falls that produced a left 
knee disability; a March 1984 VA medical examination report 
reflecting a normally functioning right ankle and minimal to 
moderate instability of the left knee; an August 1986 private 
medical report detailing the Veteran's medical problems that 
included an unstable right ankle and chronic left knee 
instability; a December 1986 VA medical examination report 
reflecting minimal residuals of an in-service right ankle 
injury and status-post medial meniscectomy and tendon 
transfer; and a March 2002 VA medical examination report 
indicating that the Veteran reported falling on his left knee 
when his right ankle gave way.  X-ray study studies of the 
right ankle and left knee revealed moderate osteoarthritis.  
The examiner diagnosed a history of a left knee injury with 
open reduction and internal fixation as well as a history of 
a right ankle injury.

Potentially relevant evidence received subsequent to the June 
2002 rating action consists of 2004 records regarding a fall 
and a surgical left knee procedure; an October 2004 VA 
examination report reflecting an antalgic gait but containing 
no opinion regarding the etiology of the Veteran's left knee 
disability; a June 2008 VA medical examination report 
containing no opinion regarding the etiology of the Veteran's 
left knee disability; a September 2007 written statement of a 
private physician indicating that the Veteran related his 
left knee disability to right ankle instability but 
containing no medical opinion confirming the Veteran's 
suspicions; a written statement from the Veteran's wife 
indicating that she was a registered nurse and that the 
Veteran suffered from instability of the ankles; and the 
Veteran's April 2009 hearing testimony in which he indicated 
that the 2004 left knee surgery was due to an injury of the 
left knee caused by a fall that occurred due to unstable 
ankles.  The record contains other records which simply 
indicate that the Veteran suffers from a left knee disability 
and some records that are duplicative of those of record 
before June 2002.  

The Board has reviewed the evidence since the June 2002 
rating decision and has determined that it is mostly "new" 
as it was not of record before that decision was issued.  It 
is also "material" in that it reflects that the Veteran's 
2004 left knee injury and ensuing surgery were caused by a 
fall, which the Veteran related to an unstable right ankle.  
The Veteran is competent to provide evidence regarding the 
cause of his fall.  See Barr v. Nicholson, 21 Vet. App. 303 
(2007), citing Layno v. Brown, 6 Vet. App. 465, 467-69 (1994) 
(lay testimony is competent if it is limited to matters that 
the witness has actually observed and is within the realm of 
the witness' personal knowledge).  The RO, of course, did not 
consider evidence related to the Veteran's 2004 left knee 
injury in its June 2002 decision.  Thus, the Board finds that 
the aforementioned statements of the Veteran, which include 
evidence tending to reflect a relationship between a left 
knee disability and a service-connected right ankle 
disability relates to unestablished facts necessary to 
substantiate the Veteran's claim of service connection for a 
left knee disability on a secondary basis, and presents, at a 
minimum, a reasonable possibility of substantiating his 
claim.  38 C.F.R. § 3.156(a).  Accordingly, the Veteran's 
claim of service connection for a left knee disability to 
include as secondary to a service-connected right ankle 
disability is reopened.

Veterans Claims Assistance Act of 2000 (VCAA) 

As provided for VCAA, VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2009).  

With respect to the issue of whether new and material 
evidence, sufficient to reopen a claim of service connection 
for a left knee disability to include as secondary to a 
service-connected right ankle disability, has been received, 
the Board is reopening the claim.  Accordingly, assuming, 
without deciding, that any error was committed with respect 
to either the duty to notify or the duty to assist, such 
error was harmless and will not be further discussed.  The 
discussion that follows pertains only to the Veteran's claim 
of entitlement to service connection for hypertension to 
include as secondary to arthritic pain.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ), in this case 
the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held 
that, upon receipt of an application for a service-connection 
claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Notice consistent with the Court's 
holding in Dingess was provided in February 2007.  

The VCAA duty to notify was satisfied by way of letters sent 
to the Veteran in June 2004 and August 2006 that fully 
addressed all three notice elements and was sent prior to the 
initial AOJ decision in this matter.  The letters informed 
the Veteran of what evidence was required to substantiate the 
claims and of the Veteran's and VA's respective duties for 
obtaining evidence.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained the service 
treatment records, VA clinical records, and private medical 
records.  The Veteran submitted private medical evidence as 
well as lay statements and was provided an opportunity to set 
forth his contentions during the hearing before the 
undersigned Veterans Law Judge.  The Veteran was afforded a 
VA medical examination in October 2004.  Significantly, 
neither the Veteran nor his representative has identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  Hence, no further 
notice or assistance to the Veteran is required to fulfill 
VA's duty to assist the Veteran in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).



ORDER

Service connection for hypertension is denied.

The claim of entitlement to service connection for a left 
knee disability to include as secondary to a service-
connected right ankle disability is reopened.  To that extent 
only, the claim is granted.


REMAND

A remand to the RO for further procedural and evidentiary 
development is necessary before the Board cam address the 
following issues.

Regarding the issue of whether new and material evidence, 
sufficient to reopen a claim of entitlement to service 
connection for bilateral hearing loss, has been received, an 
amended VCAA notice must be sent to the Veteran.  The Veteran 
has not been appropriately advised of the information 
outlined in Kent v. Nicholson, 20 Vet. App. 1 (2006) under 
which appellants, in new and material evidence matters, must 
be advised of the bases for the previous denials, as well as 
what evidence would be new and material to reopen the claims.  
A corrective VCAA notice must contain sufficient detail to 
satisfy the Court's mandate in Kent.

As to the matters of entitlement to an evaluation in excess 
of 10 percent for service-connected right ankle degenerative 
joint disease and entitlement to an initial evaluation in 
excess of 10 percent for service-connected left ankle 
degenerative joint disease, the April 2009 hearing testimony 
indicates that pertinent VA treatment have not been 
associated with the claims file.  As such, VA clinical 
records dated from August 16, 2008 to the present must be 
obtained and associated with the claims file.  

With respect to the Veteran's claim of entitlement to service 
connection for tinnitus, the Veteran's hearing testimony 
reveals that the VA examiner who opined in May 2005 that the 
Veteran's tinnitus was unrelated to service based her opinion 
on inaccurate facts as to the level of noise exposure in 
service and upon an erroneous understanding of the Veteran's 
post-service occupations.  Thus, before the Board renders a 
decision in this matter, a VA audiologic examination is 
necessary for a proper determination as to the etiology of 
the Veteran's tinnitus.

Regarding the Veteran's claim of entitlement to service 
connection for a left knee disability to include as secondary 
to a right ankle disability, a VA examination must be 
schedules for an opinion regarding the likely etiology of the 
Veteran's left knee disability.

As indicated, in September 2008, the RO granted service 
connection for lumbosacral strain with degenerative changes 
of the lumbar spine effective February 18, 2004.  The Veteran 
filed a timely notice of disagreement regarding the initial 
rating and effective date assigned.  When there has been an 
initial RO adjudication of a claim and a notice of 
disagreement as to its denial, the claimant is entitled to a 
statement of the case, and RO failure to issue same is a 
procedural defect.  Manlincon, 12 Vet. App. at 240- 41.  

Pursuant to 38 C.F.R. § 19.9(a) (2009), if further evidence 
or clarification of the evidence or correction of a 
procedural defect is essential for a proper appellate 
decision, the Board is required to remand the case to the RO 
for necessary action.  Therefore, the Board must remand the 
issues raised for the preparation of a statement of the.  See 
VAOPGCPREC 16-92 (July 24, 1992).

Accordingly, the case is REMANDED to the RO via the AMC for 
the following action:

1.  Send the Veteran a corrective VCAA 
notice that complies with the requirements 
set forth in Kent as it applies to the 
Veteran's bilateral hearing loss claim.

2.  VA clinical records dated from August 
16, 2008, to the present must be obtained 
and associated with the claims file.

3.  Schedule a VA audiologic examination 
for a determination as to the Veteran's 
claimed tinnitus.  The examiner is asked 
to review pertinent records in the claims 
file in conjunction with the examination 
and to elicit from the Veteran information 
regarding noise exposure in service as 
well as a post-service employment history 
that includes information regarding noise 
exposure after service.  In the 
examination report, the examiner should 
provide an opinion regarding whether it is 
as likely as not (50 percent or greater 
likelihood) that the Veteran's tinnitus, 
if diagnosed, is related to the Veteran's 
service.  A rationale for all opinions and 
conclusions should be provided.  The 
examination report should indicate whether 
the requested review of the record was 
conducted.

4.  Schedule a VA orthopedic examination 
to determine whether it at least as likely 
as not (50 percent or greater likelihood) 
that the Veteran's left knee disability is 
due to service or a service-connected 
disability to include the service-
connected right and left ankle 
disabilities or, if not directly resulting 
from a service-connected disability, 
whether the disability was aggravated by a 
service-connected disability.  The 
examiner should review pertinent records 
in the claims file in conjunction with the 
examination and indicate in the 
examination report that such a review took 
place.  A rationale for all opinions and 
conclusions should be provided.

5.  Thereafter, readjudicate the issues on 
appeal.  If any benefit sought on appeal 
remains denied, the Veteran and his 
representative should be provided with a 
supplemental statement of the case and be 
afforded reasonable opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate review, if otherwise in order.

6.  Issue a statement of the case 
regarding the issues of entitlement to an 
initial evaluation in excess of 10 percent 
for service-connected lumbosacral strain 
with degenerative changes of the lumbar 
spine and entitlement to an effective date 
earlier than February 18, 2004 for the 
grant of service connection for 
lumbosacral strain with degenerative 
changes of the lumbar spine.  The 
statement of the case must contain all 
applicable laws and regulations.  The 
Veteran should be advised of the time 
period in which to perfect his appeal.  38 
C.F.R. § 20.302(b) (2009).

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


